September 17, 2012 Alexandra M. Ledbetter, Staff Attorney U.S. Securities and Exchange Commission Washington, D.C.20549 Re:Chancellor Group, Inc. Form 10-K for Fiscal Year Ended December 31, 2011 Filed March 26, 2012 File No. 0-30219 Dear Ms. Ledbetter: Maxwell Grant, CEO of Chancellor Group, Inc., has received the Staff’s Comment Letter dated September 10, 2012 and referred it to me.In accordance with your voicemail message, this letter will confirm that Chancellor will respond to the Comment Letter on or before September 28, 2012. Thank you for your assistance. Sincerely, F. Richard Bernasek FRB/cam cc:Maxwell Grant 1397173_1
